Morrison, C. J.
This is a contested will case, and the appeal is from an order of the court below denying the contestant’s motion for a new trial in the matter of contest for the probate of the will. The only question before us is whether such an order is an appealable order. We think that under sections 1714, 1715, 1716, 1717, *133and 963, Code of Civil Procedure, the order appealed from is an appealable order, and therefore the motion to dismiss the appeal is denied.
Thornton, J., Boss, J., and Myrick, J., concurred.